Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katsuhiro Arai on February 23, 2021.
The application has been amended as follows: 
Please amend claim 1 as follows: 

1.	A method for treating fibrosis caused by nuclear translocation of phosphorylated Smad in the lung, kidney, liver, heart, skin, bone marrow, or eye, a disorder associated with the fibrosis, or a disease associated with the fibrosis, comprising administrating a therapeutic agent for the fibrosis whose active ingredient is constituted by a glucosylceramide synthase inhibitor or lactosylceramide synthase inhibitor, or both, which inhibitor has the activity of inhibiting nuclear translocation of phosphorylated Smad and is contained in a therapeutically effective amount, said inhibitor(s) being a sole inhibitor or sole inhibitors administrated during and for treatment of the fibrosis.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Becq et al., US 7,973,054.  Becq discloses a method for treating mucovisidosis using glycosidase inhibitors.  Becq does not teaching using glucosylceramide synthase inhibitor or lactosylceramide synthase inhibitor or both to treat fibrosis caused by nuclear translocation of phosphorylated Smad.  . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625